FILED
                             NOT FOR PUBLICATION                             APR 29 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GALINA ORLOVA,                                    No. 05-74696

               Petitioner,                        Agency No. A096-351-262

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Galina Orlova, a native and citizen of Russia, petitions for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s (“IJ”) decision denying her application for asylum, withholding of

removal, and relief under the Convention Against Torture. We have jurisdiction

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review de novo claims of due process violations.

Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000). We grant the petition for

review and remand.

      The IJ found Orlova not credible based on, inter alia, two government

reports that challenged the authenticity of Orlova’s birth certificate. The

government did not disclose the reports in advance of the hearing, or make the

reports’ authors available for cross-examination. Under these circumstances, the

IJ’s consideration of the reports denied Orlova a fair hearing. See Cinapian v.

Holder, 567 F.3d 1067, 1075-77 (9th Cir. 2009) (government’s failure to disclose

forensic reports in advance of hearing or to make reports’ authors available for

cross-examination, and IJ’s subsequent consideration of the reports denied

petitioners a fair hearing). In light of our disposition, we do not address the IJ’s

remaining reasons for finding Orlova not credible.

      Accordingly, we remand Orlvoa’s claims for further proceedings consistent

with this disposition. See id.; see INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per

curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           2                                     05-74696